In re Warner, Gregory; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW91 0908; Parish of Washington, Twenty-Second Judicial District Court, Div. “C”, No. 90CR245931.
Prior report: La.App., 594 So.2d 397.
Denied. In the prayer at the conclusion of his writ application, relator alternatively seeks an order to the Court of Appeal, First Circuit, requiring that court to direct the district court to appoint counsel to perfect his appeal of right. Information from the First Circuit establishes that relator is represented on appeal by James Looney, an appellate counsel from the Office of the Indigent Defender, who filed an appellate brief on relator’s behalf on August 24, 1991.